PER CURIAM.
Tyrone A. Andrews appeals the district court’s order granting summary judgment to Defendant in his employment discrimination action and the magistrate judge’s order granting Defendant’s motion to strike Andrews’ amended complaint and denying Andrews’ motions to compel discovery. We have reviewed the record, the magistrate judge’s order, and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Andrews v. Dist. Attorneys Office, No. CA-00-738-1 (M.D.N.C. Oct. 1, 2001; Jan. 11, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.